J-A07011-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

EDWARD C. LECKEY,                                    IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellant

                       v.

PRESBYTERIAN UNIVERSITY HOSPITAL,
AMY HARKE CURTIS AND ROBERT
WOLFORD,

                            Appellees                    No. 1038 WDA 2014


                   Appeal from the Order Entered June 2, 2014
               In the Court of Common Pleas of Allegheny County
                        Civil Division at No(s): 13-4944


BEFORE: BENDER, P.J.E., LAZARUS, J., and MUNDY, J.

MEMORANDUM BY BENDER, P.J.E.:                            FILED APRIL 23, 2015

       Edward C. Leckey (Appellant) appeals from the order entered June 2,

2014, sustaining the preliminary objections of Presbyterian University

Hospital, Amy Harke Curtis, and Robert Wolford (collectively, Appellees) and

dismissing Appellant’s complaint for failure to state a cause of action. We

reverse and remand for further proceedings.

       On August 2, 2011, Appellant sustained a head injury when he tripped

and fell outside his office.1 Appellant was taken to the emergency room at

Presbyterian University Hospital.         Hospital personnel bandaged Appellant’s

____________________________________________


1
  In light of the procedural posture of the case, this background is derived
solely from the averments in Appellant’s complaint.
J-A07011-15


head and administered a CT scan, which showed no concussion. Following

this treatment, Appellant was dressed and ready to return to his office to

complete his workday.

      At the direction of Amy Harke Curtis, security personnel at the

hospital, including Robert Wolford, physically restrained Appellant and

refused to permit Appellant to call a cab, thus preventing Appellant from

leaving the hospital premises. Thereafter, when Appellant’s wife arrived at

the hospital, Appellant was permitted to leave.

      Appellant commenced this litigation in August 2013, filing a complaint

at the magisterial court.       Following dismissal of his complaint, Appellant

appealed to the court of common pleas.

      In December 2013, Appellees filed a notice of their intention to enter a

judgment of non pros on professional liability claims for failure to file a

certificate of merit. Thereafter, in January 2014, Appellant filed a motion to

determine the necessity of a certificate of merit. The trial court determined

that a certificate of merit was necessary, inferring from Appellant’s

complaint that Ms. Curtis made a professional decision that Appellant could

not   leave   the   hospital.    See   Trial   Court   Memorandum   and   Order

(02/13/2014).       In response, Appellant filed a certificate, asserting that

expert testimony was unnecessary.

      In March 2014, Appellees filed preliminary objections, moving to strike

Appellant’s complaint for failure to state a claim on which relief may be


                                       -2-
J-A07011-15


granted.     Following oral argument, in June 2014, the trial court sustained

the   preliminary     objections    and   dismissed     appellant’s      complaint        with

prejudice.      See    Trial   Court   Memorandum        and     Order    (06/02/2014).

Appellant timely appealed.         The trial court did not direct compliance with

Pa.R.A.P. 1925.

      Appellant raises the following issues:

      1. Did the [c]ourt [b]elow properly determine that [Appellant]
      was required to file a [c]ertificate of [m]erit to pursue this
      action? …

      2. Assuming the decision to prevent [Appellant] from leaving the
      [h]ospital was made by a medical professional, did she have the
      legal right to make the alleged medical judgment to detain
      [Appellant] against his will? …

      3. Did the [c]ourt [b]elow correctly describe the requirements
      for a civil claim of false imprisonment? …

      4. If, as the [c]ourt [b]elow found, unlawfulness was required
      for a civil claim of false imprisonment, did [Appellant’s]
      [c]omplaint allege an unlawful detention of [Appellant] by
      alleging that the detention was effected by an assault upon
      [Appelllant]?

Appellant’s Brief at 2.

      Initially,   Appellant    contends   that   the    trial   court     erred     in    its

determination that Appellant’s claim sounded in professional liability or

medical malpractice, thus triggering the requirement to file a certificate of

merit. According to Appellant, the basis of the court’s decision rests upon an

improper inference that Ms. Curtis is a medical professional.                      We are

constrained to agree.


                                          -3-
J-A07011-15


       In order to determine whether an action is a professional
       negligence claim as opposed to another theory of liability, this
       Court must examine the averments made in the complaint. The
       substance of the complaint rather than its form is the controlling
       factor to determine whether the claim against a defendant
       sounds in professional negligence or [another theory of liability].

Zokaites Contracting Inc. v. Trant Corp., 968 A.2d 1282, 1287 (Pa.

Super. 2009) (citations omitted). This inquiry raises a question of law for

which the standard of our review is de novo. Ditch v. Waynesboro Hosp.,

917 A.2d 317, 321 (Pa. Super. 2007).

       “Medical malpractice is defined as the unwarranted departure from

generally accepted standards of medical practice resulting in injury to a

patient[.]” Id. Two characteristics distinguish a medical malpractice claim:

(1) medical malpractice occurs only within the course of a professional

relationship and (2) claims involve questions of medical judgment.       Id. at

322.

       Appellant’s complaint avers that he received medical treatment at the

hospital emergency room:

       [T]he   personnel   bandaged     [Appellant’s] forehead   and
       administered CT Scan of his head which showed no concussion.

Complaint at ¶ 3.        However, there is no statement identifying who

performed or directed such treatment. Further, the complaint indicates that

the treatment was complete:

       By approximately 7:30 p.m. [Appellant] was dressed and ready
       to return to his office to complete the legal work on a brief he
       was preparing.


                                      -4-
J-A07011-15


Complaint at ¶ 4. Thereafter, Appellant avers the following:

       At the direction of Amy Harke Curtis[,] the alleged security
       people at Presbyterian University Hospital and, in particular,
       Robert Wolford refused to permit [Appellant] to call a cab to take
       him downtown to return to his office or to leave the premises[;]
       Wolford and three (3) goons physically restrained [Appellant]
       from leaving the [h]ospital and in so doing falsely imprisoned
       [Appellant.]

Complaint at ¶ 5.

       Given these averments, it remains unclear whether Appellant had a

professional relationship with Ms. Curtis or whether, perhaps, Ms. Curtis was

the hospital security supervisor.              Further, it remains unclear whether

Appellant’s detention raises questions of medical judgment.            Ditch, 917
A.2d at 322. Thus, at this stage of the proceedings, we discern no basis on

which to conclude that Appellant’s claim sounds in professional liability or

medical malpractice. Accordingly, we reverse the trial court’s interlocutory

order entered February 13, 2014.2

       In his third issue, Appellant contends that the trial court misconstrued

the requirements for a civil claim of false imprisonment. We agree.

       A preliminary objection in the nature of a demurrer is properly
       granted where the contested pleading is legally insufficient.
       Preliminary objections in the nature of a demurrer require the
       court to resolve the issues solely on the basis of the pleadings;
       no testimony or other evidence outside of the complaint may be
       considered to dispose of the legal issues presented by the
       demurrer. All material facts set forth in the pleading and all
____________________________________________


2
  We are aware of no precedent that would preclude Appellees from
revisiting this issue after pleadings are complete or following discovery.



                                           -5-
J-A07011-15


      inferences reasonably deducible therefrom must be admitted as
      true.

      In determining whether the trial court properly sustained
      preliminary objections, the appellate court must examine the
      averments in the complaint, together with the documents and
      exhibits attached thereto, in order to evaluate the sufficiency of
      the facts averred. The impetus of our inquiry is to determine the
      legal sufficiency of the complaint and whether the pleading
      would permit recovery if ultimately proven. This Court will
      reverse the trial court's decision regarding preliminary objections
      only where there has been an error of law or abuse of discretion.
      When sustaining the trial court's ruling will result in the denial of
      claim or a dismissal of suit, preliminary objections will be
      sustained only where the case i[s] free and clear of doubt.

Weiley v. Albert Einstein Med. Ctr., 51 A.3d 202, 208 (Pa. Super. 2012)

(internal citations omitted; quotations marks omitted) (quoting Brosovic v.

Nationwide Mut. Ins. Co., 841 A.2d 1071, 1073 (Pa. Super. 2004).

      Appellant   claims   false   imprisonment.     “The   elements    of    false

imprisonment are (1) the detention of another person, and (2) the

unlawfulness of such detention.”      Renk v. City of Pittsburgh, 641 A.2d
289, 293 (Pa. 1994).       Although an unlawful detention may constitute

criminal behavior, it need not.      Id. at 291 (considering whether a local

agency must indemnify a police officer for the payment of a judgment

entered in a civil, tort action for assault, battery, false imprisonment, and

emotional distress); see also 18 Pa.C.S. § 2903 (Official Comment – 1972)

(“It is not intended by this section [defining criminal false imprisonment] to

penalize every detention which might be the basis of a civil suit for false




                                      -6-
J-A07011-15


imprisonment.”). The Pennsylvania Supreme Court has further clarified the

elements, citing favorably to the Restatement (2d) of Torts:

       False imprisonment … entails liability to an actor if (a) he acts
       intending to confine the other or a third person within
       boundaries fixed by the actor, and (b) his act directly or
       indirectly results in such a confinement of the other, and (c) the
       other is conscious of the confinement or is harmed by it.

Gagliardi v. Lynn, 285 A.2d 109, 111 n.2 (Pa. 1971) (quotations marks

omitted).

       In our view, Appellant’s complaint sets forth pleadings that would

permit recovery if ultimately proven.            According to Appellant, Ms. Curtis

directed hospital security personnel to restrain Appellant physically and

without just cause, thus preventing him from leaving the hospital grounds.

Appellant avers further that he was harmed by such actions. See Complaint

¶¶ 6-7 (averring that Appellant lost 3.5 hours of work, billable at $200 per

hour).3 Accordingly, we also reverse the trial court’s order entered June 2,

2014, and remand for further proceedings.

       Order reversed. Case remanded. Jurisdiction relinquished.




____________________________________________


3
 In light of our disposition, we do not reach Appellant’s second and fourth
questions presented. Also before the Court is Appellant’s motion to quash
Appellees’ Brief. Said motion is denied.



                                           -7-
J-A07011-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/23/2015




                          -8-